Citation Nr: 1521291	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, including as secondary to service-connected left femur disability.

2.  Entitlement to service connection for right knee disability, including as secondary to service-connected left femur disability.

3.  Entitlement to service connection for left knee disability, including as secondary to service-connected left femur disability 

4.  Entitlement to a rating in excess of 20 percent for a right shoulder disability (also claimed as residuals of right acromioclavicular (AC) joint).

5.  Entitlement to a rating in excess of 10 percent for a left femur disability.

6.  Entitlement to a rating in excess of 10 percent for tinnitus.

7.  Entitlement to a compensable rating for bilateral hearing loss.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, February 1970 to January 1976, June 1977 to March 1981, April 1981 to March 1988 and January 1991 to December 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal of December 2010 and March 2013 rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The March 2013 rating decision granted service connection for right ear hearing loss and included it with the rating of 0 percent assigned for bilateral hearing loss.  In July 2014, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is of record.  At the hearing the Veteran requested, and was granted, a 60-day abeyance period for the submission of additional evidence; such evidence was received, and given the waiver provided by the Veteran at the hearing, the Board will proceed with adjudication of his claims without referral of such records to the RO.

A September 2008 rating decision denied the Veteran service connection for DJD of the right knee and left knee strain because there was no diagnosis of a left knee strain or right knee DJD made in service, and there was no documented continuity of care in service for either disability.  An October 2008 rating decision denied service connection for DJD of the lumbar spine because there was no diagnosis of DJD of the lumbar spine while in service and no documented continuity of care for DJD.  Evidence associated with the record since then includes service department records. While the September and October 2008 rating decisions indicate that service treatment records (STRs) were of record at the time of those decisions, it appears the STRs of record at that time were incomplete.  The record shows that in March 2015 service department records (including STRs) were received and attached to the record.  Under 38 C.F.R. § 3.156(c)(1)(i), if at any time after VA issues a decision on a claim VA receives or associates with the record relevant official service department records that existed but were not associated with the record when VA first decided the claim, VA will reconsider the claim de novo.  Consequently, with respect to the claims for service connection for right and left knee, and lumbar spine disabilities, de novo review is warranted.

The issues of entitlement to service connection for DJD of the lumbar spine, including as secondary to service-connected left femur disability; bilateral knee disabilities, including as secondary to service-connected left femur disability; entitlement to a rating in excess of 10 percent for a left femur disability; and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right (major) shoulder disability is manifested by limitation of motion; limitation to midway between side and shoulder level, including as due to pain, is not shown.

2.  During the Travel Board hearing in July 2014, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal on the issues of entitlement to a compensable rating for bilateral hearing loss, and a rating in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the Veteran's right (major) shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5200 - 5203 (2014).

2.  The criteria for withdrawal of an appeal by the appellant have been met on the issues of entitlement to a compensable rating for bilateral hearing loss, and a rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A March 2010 letter explained the evidence necessary to substantiate his claim , the evidence VA was responsible for providing, and the evidence he was responsible for providing. He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent postservice treatment records have been secured.  He was afforded VA examinations in June 2008 and December 2012.  The combined reports of those examinations contain sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

The Veteran was also provided with a hearing related to the increased rating claim being decided herein.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and also suggested the submission of any additional evidence necessary to substantiate his claim.  He was afforded a 60-day abeyance to submit additional evidence.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Increased Rating

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right (major) shoulder disability is currently rated a maximum 20 percent disabling under Code 5203 (impairment of clavicle or scapula).  In January 2010 he filed a claim for an increased rating for his service-connected right shoulder disability.  

Shoulder disabilities are rated under Codes 5200 to 5203.  The record shows the Veteran is right-handed, making the right his major extremity.  He is not shown to have ankylosis of the right shoulder (since, as shown below, the Veteran clearly has some range of motion of the right shoulder), or impairment of the humerus of the right extremity; therefore Codes 5200 and 5202 do not apply in this instance. 

Under Code 5201, the minimum compensable rating of 20 percent is warranted where there is limitation of motion of an arm at the shoulder level.  Limitation of major arm motion to midway between the side and shoulder level warrants a 30 percent rating.  Limitation of major arm motion to 25 degrees from side warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71; Plate I.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.

On December 2012 VA shoulder and arm conditions examination, the Veteran reported that he has severe pain in the right shoulder at night that last until he falls asleep (about one half hour).  On examination, right shoulder flexion was to 160 degrees with objective evidence of pain beginning at 160 degrees; abduction was to 130 degrees with objective evidence of pain beginning at 130 degrees.  On repetitive-use testing of the right shoulder, flexion was the same (160 degrees) and abduction was the same (130 degrees).  There was no additional limitation in range of motion of the shoulder following repetitive-use testing.  On additional range of motion testing times 3, internal rotation of the right shoulder was 0 to 50, and external rotation of the right shoulder was 0 to 80.  He had functional loss/functional impairment of the right shoulder manifested by less movement than normal, weakened movement and pain on movement.  There was localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of the right shoulder.  There was no guarding.  Right shoulder abduction and flexion strength was 4/5 (active movement against some resistance).  He did not have ankylosis of the shoulder joint.  There was a history of mechanical symptoms (clicking, catching, etc.).  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  He had a history of an AC separation on the right.  There was tenderness on palpation of the AC joint.  Hawkins' Impingement Test, external rotation/infraspinatus strength test, crank apprehension and relocation test, cross-body adduction test were all positive.  There was no functional impairment of the right shoulder such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Diagnostic testing revealed degenerative arthritis of the right shoulder.  The diagnosis was DJD of the AC joint.  It was noted that the Veteran's shoulder disability impacts his ability to work.  The example he provided was experiencing pain of the right shoulder while on active duty and when he worked doing radon mitigation. 

At the July 2014 hearing the Veteran testified that he does not do much with his right shoulder, he stated "I don't stress it.  I might pick up some wood."  He stated that he knows his limitation and he does not push further because it hurts.  He cannot play baseball anymore, he cannot hit the ball and he has a hard time throwing with his right arm.  

The Board acknowledges that the Veteran's flexion of the right shoulder had deteriorated from 180 degrees (without pain) on a June 2008 VA examination, to 160 on the most recent examination conducted in December 2012.  Nonetheless, at no time is motion shown to have been limited to midway between the shoulder and the side (or approximating such level).  Accordingly, a higher rating for the Veteran's right shoulder disability under Code 5201(arm limitation of motion) is not warranted.  

The Federal Circuit Court has held that the plain language of 38 C.F.R. § 4.71a confirms that a Veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The Diagnostic Code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's right shoulder disability.  See DeLuca, 8, Vet. App. 202.  VA examination established the Veteran had pain on motion of his right shoulder.  Such pain, however, is not shown to have caused restriction warranting an increased rating, and is contemplated by the 20 percent rating assigned.  Significantly, the 2012 examiner noted that objective evidence of painful motion began at 160 degrees flexion and at 130 degrees abduction.  Thus, the examiner found that the Veteran had fairly full range of motion without objective evidence of pain.  Also, the Veteran reported to the 2012 examiner that his pain was "intermittent."  He described his flare-ups as limited to pain at night "lasting until he falls asleep (about 1/2 hour)."  For these reasons, the preponderance of the evidence does not show right shoulder limitation warranting a rating in excess of the 20 percent assigned.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the Veteran has described limited range of motion and painful motion of the right shoulder.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria for his right shoulder disability reasonably describe the disability and related impairment, the threshold factor for extraschedular consideration under step one of Thun is not met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not required.

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, during the hearing before the undersigned in July 2014, indicated on the record that it was his intent to withdraw the appeal on the issues of entitlement to a compensable rating for bilateral hearing loss, and a rating in excess of 10 percent for tinnitus.  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.



ORDER

A rating in excess of 20 percent for right shoulder disability is denied.

The appeal seeking service connection for a compensable rating for bilateral hearing loss is dismissed.

The appeal seeking service connection for a rating in excess of 10 percent for tinnitus is dismissed.


REMAND

The Board finds that a remand of the issues of entitlement to service connection for DJD of the lumbar spine, including as secondary to service-connected left femur disability and bilateral knee disabilities, including as secondary to service-connected left femur disability, entitlement to a rating in excess of 10 percent for a left femur disability, and a TDIU is necessary to complete needed additional development.  

The Veteran has raised an alternative method of establishing service connection for his claims of entitlement to service connection for lumbar spine and right and left knee disabilities.  His contention is that current lumbar spine and bilateral knee disabilities have been caused or aggravated by his service-connected left femur disability.  This theory of secondary service connection is presented in correspondence of record including his representative's August 2014 supplemental argument.  The June 2008 VA joints and spine examination reports (the latest examination reports of record for the lumbar spine and bilateral knee disabilities) fail to fully address the Veteran's contention of secondary service connection.  Although the 2008 VA examiner provided opinions concerning whether current lumbar spine and bilateral knee disabilities are etiologically linked to military service, the examiner did not provide opinions addressing the Veteran's contention that his current back and knees disabilities have been caused or aggravated by the service-connected left femur disability. 

Notably, January and February 2011 VA treatment records note the Veteran has left lower extremity leg length discrepancy noted to be attributed to his femur fracture that occurred more than 20 years ago.  The left femur fracture was fixed by placing pins, which made his left leg longer than the right leg.  At the hearing the Veteran acknowledged that he suffered shortening of the left extremity and stated "that probably doesn't help with my back."

Furthermore, as direct service connection is still under consideration in this case, the Board finds that regarding the Veteran's bilateral knee disability, the examination report does not reflect that the examiner was aware of a July 1966 STR that notes the Veteran had a history of Osgood Schlatter's disease.  In a January 2010 statement, he noted he was first diagnosed with Osgood-Schlatter's disease during active duty; and was told that he may have had it as a teenager.  A January 2011 VA outpatient treatment record also noted a history of Osgood Schlatter's disease that had been aggravated in service by going "up and down in the [s]hip."  As a history of Osgood-Schlatter was noted in STRs, a VA medical opinion is necessary to determine the etiology of any currently diagnosed bilateral knee disorder to include whether Osgood-Schlatter disease had its origin in service or pre-existed service and was aggravated therein.

Accordingly, the Board must find that the June 2008 (September 2008 addendum) VA examination reports present inadequate medical opinions for the purpose of appellate review for the claims of service connection for the lumbar spine and bilateral knee disabilities; therefore a remand for adequate medical opinions is necessary.  Once VA undertakes an effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the left femur disability, the record shows the Veteran was last examined in December 2012 (by VA).  He reported at the July 2014 hearing that his left femur disability has gotten worse since last examined.  While a new examination is not required simply because of the time which has passed since the last examination (December 2012), VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  Therefore, a new VA examination is needed to determine the current severity of the Veteran's service-connected left femur disability. 

Furthermore, at the July 2014 hearing, the Veteran testified that he has received treatment for his lumbar spine and right and left knee disabilities from Watauga Medical Center, Boone, North Carolina.  On remand the AOJ should attempt to obtain treatment records from Watauga Medical Center from 2012 to the present.  

The record shows that VA examinations of the knee and lower leg, and shoulder and arm were cancelled because the Veteran refused the Asheville, North Carolina location.  Details regarding the reason for his refusal to report for examination at the Asheville location are not disclosed in the record.  The Board is of the opinion that the AOJ should ascertain from the Veteran the reason for the refusal to report to that location.  If his response is reasonable, such as preferring a more convenient location or working with staff at a particular location, the AOJ should attempt to accommodate him.  The Veteran is advised that he must report for any examination scheduled, unless good cause is shown for a re-scheduled appointment.  Failure to report may result in the denial of a claim.  38 C.F.R. § 3.655.

Finally, the claim seeking a TDIU rating is inextricably intertwined with the remanded issues on appeal seeking service connection and increased ratings for various disabilities; hence, consideration of that matter must be deferred pending resolution of the intertwined claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claims for service connection for a lumbar spine and right and left knee disabilities on a secondary basis.

2.  The AOJ should associate with the file any outstanding VA treatment records pertaining to the remaining claims on appeal.

3.  The AOJ should secure any outstanding treatment records from Watauga Medical Center, Boone, North Carolina (including pain clinic) of evaluation or treatment the Veteran received for his service-connected left femur disability, lumbar spine and right and left knee disabilities from 2012 to the present.  The Veteran must provide the necessary authorizations for VA to obtain records of any such treatment. 

4.  The AOJ should arrange for orthopedic examinations of the Veteran to determine the nature and etiology of any current lumbar spine and right and left knee disabilities.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests (including x-rays) should be accomplished.  Based on examination of the Veteran and review of the record, the examiner should respond to the following: 

a) Please identify (by medical diagnosis) the Veteran's current lumbar spine disability; and

b) For each lumbar spine disability diagnosed, including degenerative joint disease, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that such lumbar spine disability is related to the Veteran's service.

c) For each lumbar spine disability diagnosed, including degenerative joint disease, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or better probability) that such lumbar spine disability was caused by his service-connected left femur disability?;

d) For each lumbar spine disability diagnosed, including degenerative joint disease, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or better probability) that such lumbar spine disability was aggravated (i.e., chronically worsened) by his service-connected left femur disability?; and

[If it is determined that a lumbar spine disability was aggravated by the Veteran's service-connected left femur the examiner should specify, to the extent possible, the degree of disability (in terms of pathology and/or impairment) that is due to such aggravation (note that the Veteran has left lower extremity leg length discrepancy attributed to his femur fracture).]

e) Please identify (by medical diagnosis) the Veteran's current right knee and left knee disabilities, if any, (the examiner should consider the Veteran's history of Osgood Schlatter's disease);

f) Is clear and unmistakable (obvious or manifest) that Osgood-Schlatter disease, or other knee disability, preexisted service?  If the answer is "Yes," please explain the medical basis for your answer, and provide the diagnosis for each pre-service knee disorder;

g) With respect to any knee disability that preexisted service, is it at least as likely as not (i.e., is it 50 percent or more probable) that the pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's first period of active service (June 1966 to June 1968)?

h)  If it is clear and unmistakable that the Veteran had a knee disability prior to entering his first period of active service in June 1966, and it is at least as likely as not that the pre-existing disability underwent a permanent increase in severity during the Veteran's period of active service from June 1966 to June 1968, is it clear and unmistakable that the increase in severity during that period of service was due to the natural progress of the disease?.

i) For each right and left knee disability diagnosed, the examiner should also provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that such right and left knee disabilities are causally related to the Veteran's service.

j) For each right and left knee disability diagnosed, the examiner should also provide an opinion on whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's right and left knee disabilities were caused by his service-connected left femur disability?; and

k) For each right and left knee disability diagnosed, the examiner should also provide an opinion on whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's right and left knee disabilities were aggravated (i.e., chronically worsened) by his service-connected left femur disability?; and

[If it is determined that right and left knee disabilities were aggravated by the Veteran's service-connected left femur (note that the Veteran has left lower extremity leg length discrepancy attributed to his femur fracture), the examiner should specify, to the extent possible, the degree of disability (in terms of pathology and/or impairment) that is due to such aggravation.]

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  

5.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected left femur disability. The entire record must be made available to and reviewed by the examiner.  

The examiner must explain the rationale for all opinions.

6.  The AOJ should then review the record and readjudicate the remaining claims, to include consideration of TDIU.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


